562 S.E.2d 183 (2002)
275 Ga. 136
WEAVER
v.
The STATE.
No. S02A0598.
Supreme Court of Georgia.
April 15, 2002.
William L. Weaver, pro se.
N. Stanley Gunter, Dist. Atty., for appellee.
FLETCHER, Chief Justice.
William Larry Weaver petitioned for a writ of prohibition seeking to vacate his rape and child molestation convictions and obtain a new trial. The writ of prohibition is an extraordinary remedy to prevent a subordinate court from exercising authority over matters that are not within its jurisdiction. See OCGA § 9-6-40. The record shows that no court in Georgia exceeded its jurisdiction in considering Weaver's appeal of his convictions, *184 extraordinary motion for new trial, or petition for the writ of habeas corpus. The failure of any appellate court to address the merits of his claims concerning exculpatory evidence and ineffective assistance of counsel is due to his own actions. The Court of Appeals of the State of Georgia dismissed his direct appeal because he escaped from jail and thus was no longer in custody, and Weaver did not file a timely application under OCGA § 9-14-52 for a certificate of probable cause to appeal the denial of his state habeas corpus petition. Because Weaver seeks relief for claims that could have been reviewed in his initial appeal or habeas proceedings, the trial court properly denied the petition for the writ of prohibition.
Judgment affirmed.
All the Justices concur.